Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the present invention pertains to an air-conditioning system for air-conditioning a passenger cell that specifically requires a housing, an evaporator, a heating device, air inlet, front outlet, rear outlet, footwell outlet, a cold air space, a hot air space, a front mixing space, a layering mixing space, a rear mixing space, a rear separating wall, a front flap, and a rear flap. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air-conditioning system used in combination with the hot air space separated from the mixing space from the layering mixing space by a front separating wall, and a layering flap arranged downstream of the heating device configured to control at least one second connection opening connecting the hot air space to the layering mixing space, the second connection opening disposed in the front separating wall.
Regarding independent claim 15, the present invention pertains to an air-conditioning system for air-conditioning a passenger cell that specifically requires a housing, an evaporator, a heating device, air inlet, front outlet, rear outlet, footwell outlet, a cold air space, a hot air space, a front separating wall, a front mixing space, a layering mixing space, a rear mixing space, a rear separating wall, a front flap, a rear flap, and a front cold flap. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air-conditioning system used in 
Regarding independent claim 20, the present invention pertains to an air-conditioning system for air-conditioning a passenger cell that specifically requires a first part AC system, a second part AC system, a housing, an evaporator, a heating device, an inlet, a front outlet, a rear outlet, a footwell outlet, an air-conditioning separating wall, a cold air space, a hot air space, a front mixing space, a layering mixing space, a rear mixing space, a front separating wall, a rear separating wall, a front flap, a first connection opening, a layering flap, a second connection opening, and a rear flap. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air-conditioning system used in combination with the layering flap simultaneously controls a transition in which the layering mixing space openly merges into the front mixing space, and wherein the layering flap is arranged and configured to alternately control the second connection opening and the transition such that an adjustment of the layering flap opening the second connection opening closes the transition and an adjustment of the layering flap opening the transition closes the second connection opening.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746